Order entered August 11, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00278-CV

                            JULIE E. SCHMADER, Appellant

                                            V.

    MATTHEW M. BUTSCHEK D/B/A ACCENT FINANCIAL SERVICES, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-01100-2012

                                        ORDER
        We GRANT appellant’s August 10, 2015 unopposed motion for leave to file an amended

brief. We ORDER the amended brief tendered to this Court on August 10, 2015 filed as of the

date of this order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE